Citation Nr: 0922558	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, type II, currently 
evaluated 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated 
noncompensably (zero percent) disabling.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for cirrhosis of the liver/liver transplant.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from December 1952 to December 1956 and from February 
1957 to December 1973.

The Veteran was initially denied service connection for 
cirrhosis of the liver/liver transplant in an August 2001 
rating decision, which he did not appeal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which granted service 
connection for diabetes mellitus, type II and hypertension, 
assigning a 20 percent disability rating and a noncompensable 
(zero percent) disability rating, respectively.  In the same 
decision, the RO denied service connection for diabetic 
retinopathy and determined new and material evidence had not 
been submitted to reopen the previously-denied claim for 
service connection for cirrhosis of the liver/liver 
transplant.  The Veteran expressed disagreement with that 
decision in January 2006 and the RO provided the Veteran with 
a statement of the case (SOC) in November 2006 which was also 
unfavorable to the Veteran's claim.  The Veteran perfected an 
appeal concerning those issues in January 2007 with the 
timely submission of a VA form 9.  

In June 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2008).




Issues not on appeal

The aforementioned November 2005 RO rating decision denied 
the Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD).  The Veteran's claim for service 
connection for PTSD was again denied by the RO in a September 
2006 rating decision.  In a January 2008 rating decision, the 
RO denied the Veteran's claim for service connection for 
kidney disease.  To the Board's knowledge, the Veteran has 
not expressed dissatisfaction with the decisions concerning 
those issues.  Therefore, those issues are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In a May 2009 informal hearing presentation, the Veteran's 
representative contended, evidently for the first time, that 
the Veteran was unemployable due to his service-connected 
disabilities.  The matter of the Veteran's entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU) is therefore referred to 
the RO for appropriate action.
 

FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's service-connected diabetes mellitus, type II is 
manifested by diet restriction and the use of insulin and 
oral medication; regulation of activities is not currently 
shown; episodes of ketoacidosis and hypoglycemic reactions 
requiring hospitalization or weekly visits to a diabetic care 
provider are not shown.  

2.  The medical and other evidence of record indicates that 
the Veteran's service-connected hypertension is manifested by 
diastolic blood pressure readings which are predominantly 
below 100 and systolic blood pressure readings which are 
predominantly below 160.

3.  The competent medical evidence does not show that the 
Veteran's service-connected diabetes mellitus, type II, or 
hypertension is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

4.  In an unappealed August 2001 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for cirrhosis of the liver/liver transplant.

5.  The evidence associated with the claims folder subsequent 
to the August 2001 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial and does not raise a reasonable 
possibility of substantiating the claim.

6.  The competent medical evidence of record does not support 
a finding that diabetic retinopathy is currently present.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

2.  The criteria for an increased disability rating for the 
Veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).

4.  The August 2001 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

5.  Since the August 2001 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for cirrhosis 
of the liver/liver transplant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

6.  Diabetic retinopathy was not incurred in or aggravated by 
active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased disability ratings for his 
service-connected diabetes mellitus, type II and 
hypertension.  In addition, he seeks service connection for 
cirrhosis of the liver/liver transplant and diabetic 
retinopathy.  Implicit in his cirrhosis of the liver/liver 
transplant claim is the contention that new and material 
evidence sufficient to reopen the previously-denied claim has 
been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen the VCAA appears to have left intact the 
requirement that a Veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to all 
of the issues on appeal; the standard of review and duty to 
assist do not apply to the claim for cirrhosis of the 
liver/liver transplant unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his claims in 
letters from the RO dated June 23, 2005, August 11, 2005 and 
September 29, 2005 which specifically detailed the 
evidentiary requirements for service connection, including 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service."  The 
June 2005 VCAA letter also detailed the evidentiary 
requirements for secondary service connection, including 
evidence that "your service connected disability either 
caused or aggravated your additional disability." 

With respect to notice to the Veteran regarding new and 
material evidence, the August 2005 VCAA letter stated:  "You 
were previously denied service connection for liver 
condition.  You were notified of this decision on August 13, 
2001.  The appeal period for that decision has expired and 
the decision is now final.  In order for us to reopen your 
claim, we need new and material evidence."  The letter 
notified the Veteran that evidence sufficient to reopen the 
Veteran's previously denied claim must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  As such, the Veteran was adequately advised of 
what evidence would be new and material to reopen the 
cirrhosis of the liver/liver transplant claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
June 2005, August 2005 and September 2005 VCAA letters.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed in the letters that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letters asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.  The VCAA 
letters also informed the Veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The Veteran was specifically notified in the June 2006, 
August 2005 and September 2005 VCAA letters to describe or 
submit any additional evidence which he thought would support 
his claims.  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the Veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

Finally, there have been two significant decisions of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA.  In the first, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date. 
Because a claim is comprised of five elements, the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  Additionally, the Veteran received notice as to 
elements (4) and (5), degree of disability and effective 
date, in the letters from the RO dated March 20, 2006 and 
July 30, 2007.

Second, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that 
for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

At any rate, the Veteran in fact received specific Vazquez-
Flores notice in a letter from the RO dated May 30, 2008.

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection:  "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision dated in November 2005.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the Veteran 
was provided with additional VCAA notice through the March 
2006 and July 2007 VCAA letters, and his claims were 
readjudicated in the April 2008 supplemental statement of the 
case (SSOC), after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice. Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the Veteran 
in proceeding to consider his claims on the merits.  Indeed, 
the Veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

With respect to the Veteran's claim to reopen, under the VCAA 
VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under a law administered by VA, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

With respect to the remaining issues, the Board finds that 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the Veteran's service medical records, 
service personnel file, reports of VA and private outpatient 
treatment and provided the Veteran with several VA 
examinations.

The Veteran's representative has suggested that this case be 
remanded for additional development, allegedly due to the 
inadequacy of the medical evidence in the record.  In 
particular, the representative claims that medical 
examination reports are "too old" and "outdated".  The 
Board disagrees.  Nothing in the record appears to indicate 
that the Veteran's service-connected disabilities have 
changes since service connection was granted.  There has been 
submitted no competent medical evidence by or on behalf of 
the Veteran which suggests that these disabilities have 
become worse in the relatively brief period of time since 
service connection have been granted.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) [another VA examination is 
not warranted based on the mere passage of time].  

The Board additionally observes that the representative's 
request that the case be remanded if the claim cannot be 
granted misconstrues the Board's analytical role. The Board 
must first determine whether the evidence is adequate to 
decide the claim.  If not, the case must be remanded.  If the 
evidence is adequate to decide the claim, the Board evaluates 
the evidence and renders a decision on the merits. 
The representative would have the Board put the cart before 
the horse by first evaluating the evidence and arriving at a 
decision and then remanding. This is improper.  See Locklear 
v. Nicholson, 20 Vet.App. 410, 415 (2006): "it would be 
senseless to construe the statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The Veteran declined this option.  

Accordingly, the Board will proceed to a decision as to 
issues on appeal.



1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, type II, currently evaluated 20 percent 
disabling

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.

Diabetes mellitus requiring insulin and restricted diet, or 
use of an oral hypoglycemic agent and a restricted diet, is 
assigned a 20 percent disability rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Analysis

Assignment of diagnostic code

The Veteran seeks an increased disability rating for service-
connected diabetes mellitus, type II, currently evaluated 20 
percent disabling under Diagnostic Code 7913.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO, Diagnostic Code 7913.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2008), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a Veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).

The RO has not identified any complication of diabetes for 
which a compensable disability rating is warranted, and the 
medical evidence of record does not suggest that such in fact 
exist.  [Hypertension associated with diabetes mellitus has 
been separately rated with a noncompensable disability rating 
assigned; this will be discussed below.  In addition, the 
Veteran has a separate claim for service connection for 
diabetic retinopathy, including as related to his service-
connected diabetes mellitus.  This also will be discussed 
below.]

To the extent that the Veteran himself contends that he has 
various conditions and that such conditions are related to 
the service-connected diabetes mellitus, it is well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Having determined that there are no compensable complications 
of the Veteran's service-connected diabetes mellitus, the 
Board must now ascertain whether a disability rating greater 
than 20 percent can be awarded for diabetes mellitus by 
applying the schedular criteria found in Diagnostic Code 
7913. 

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]. Cf. 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

With respect to the restricted diet requirement, the medical 
evidence indicates that the Veteran has been placed on a 
restricted diet.  See a September 2005 VA compensation and 
pension (C & P) examination report.  

With respect to the use of insulin, the competent medical 
evidence of record indicates that the Veteran currently uses 
insulin and oral medication [Rosiglitazone] to treat his 
diabetes.  See September 2005 VA C & P examination report and 
VA prescription medication lists for January 2007 and 
February 2007.  To that extent, the Board notes that the 
Veteran has used insulin and oral medication to control his 
diabetes during the appellate process.  

With respect to regulation of activity (defined in the 
schedular criteria as avoidance of strenuous occupational and 
recreational activities), the medical evidence of record does 
not reflect that any health care provider has suggested that 
any of the Veteran' activities be limited.  

The medical records are thus absent regulation of activity 
due to service-connected diabetes mellitus.  Since one of the 
three criteria for the assignment of a 40 percent disability 
rating is not met, the higher rating therefore may not be 
awarded.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus, type 
II, to include episodes of hyperglycemia or ketoacidosis, 
which would call for the assignment of even higher disability 
ratings (i.e., 60 percent and 100 percent), and the Veteran 
does not appear to so contend.  

The Board therefore finds that no basis exists an increased 
rating for diabetes mellitus, type II under Diagnostic Code 
7913.

Fenderson and extraschedular considerations

In the interest of economy, the Board will address the 
matters of staged ratings and referral of the Veteran's 
service-connected disabilities for consideration of 
extraschedular ratings in a common discussion below.  

2.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated 
noncompensably (zero percent) disabling

Relevant law and regulations

The law regarding increased ratings in general has been set 
out above and will not be repeated.  



Assignment of diagnostic code

The Veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [hypertensive vascular 
disease].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts, 
supra.  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, diagnosis, and demonstrated symptomatology. 
Any change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio, supra.  In this case, 
the Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
7101.  See Tedeschi, supra.

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Specific rating criteria

Under Diagnostic Code 7101, a 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more; a 40 
percent disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Schedular rating

The Veteran's service-connected hypertension is currently 
assigned a noncompensable rating under Diagnostic Code 7101.  
As explained above, to obtain a compensable [10 percent] 
disability rating, medical evidence must demonstrate 
diastolic pressure of predominantly 100 or more or systolic 
pressure predominantly 160 or more.  A 10 percent rating is 
also warranted for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  These criteria are disjunctive.  See 
Johnson, supra; compare Melson, supra.  

The medical evidence of record demonstrates numerous blood 
pressure readings, all of which fall short of the 
measurements required for a 10 percent rating under 
Diagnostic Code 7101.  Specifically, the Veteran's service- 
connected hypertension was manifested by recent blood 
pressure readings of 138/62 mmHg in January 2008, 139/62 
mm/Hg in July 2007, 124/44 mm/Hg in April 2007, 122/55 mm/Hg 
and 135/60 in January 2007, 130/80 mm/Hg in December 2006, 
106/68 mm/Hg in September 2006, 100/60 mm/Hg, 120/64 mm/Hg in 
August 2006, 134/50 mm/Hg and 129/79 in June 2006, 134/50 
mm/Hg in May 2006, 148/61 mm/Hg in November 2005, 155/70 
mm/Hg in September 2005, 108/50 mm/Hg in May 2005, 140/90 
mm/Hg in May 2006.

None of the diastolic readings are in excess of 100 and none 
of the systolic readings are in excess of 160.

Additionally, the medical evidence of record does not appear 
to reflect that the Veteran's hypertension is treated with 
medication.  Further, the Board notes that none of the 
Veteran's diastolic readings has approached 100.  As such, a 
minimum evaluation of 10 percent is not warranted under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  See 38 C.F.R. § 4.31 
(2008).

Accordingly, the criteria for a 10 percent disability rating 
for the Veteran's service-connected hypertension have not 
been met.  The criteria for higher ratings are also obviously 
not met.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability ratings for 
diabetes mellitus, type II and hypertension were initially 
assigned effective from May 3, 2005, the date that the 
Veteran filed his claims for service connection.  It appears 
from the medical records and the Veteran's own statements 
that his diabetes mellitus, type II and hypertension 
symptomatology has not appreciably changed since the date of 
service connection.  The September 2005 VA C & P examination 
report, VA treatment records and private treatment records 
indicate that the disabilities have remained relatively 
stable throughout the period.

The Board therefore believes that the assigned disability 
ratings have been properly assigned for the entire period 
from May 3, 2005.  There appears to have been no time during 
which higher schedular criteria have been met or 
approximated.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected right shoulder disability is inadequate.  A 
comparison of the level of severity and symptomatology of the 
Veteran's diabetes mellitus, type II and hypertension with 
the established criteria found in the rating schedule for 
diabetes mellitus, type II and hypertension shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for diabetes mellitus 
or hypertension.  Indeed, it does not appear from the record 
that he has been hospitalized at all for either disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the Veteran's 
diabetes mellitus or hypertension, by themselves or in 
concert, markedly impact his ability to work.  
The Veteran, age 75, is currently retired; there is no 
indication that his retirement was due to his service-
connected diabetes mellitus or hypertension.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture. 

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for cirrhosis of the liver/liver transplant

In the past, the Veteran has sought service connection for 
cirrhosis of the liver/liver transplant on a direct basis.  
In a May 2009 informal hearing presentation, the Veteran's 
representative raised a new theory of entitlement - 
incurrence of cirrhosis of the liver/liver transplant due to 
the Veteran's service-connected diabetes mellitus, type II.  
The Board observes that a new etiological theory for service 
connection for cirrhosis of the liver/liver transplant, such 
as secondary service connection, does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in May 2005, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran's prior claim of entitlement to service 
connection for cirrhosis of the liver/liver transplant was 
denied in August 2001, in essence because the record at that 
time did not include evidence of an in-service disease or 
injury [i.e., Hickson element (2)].  Additionally, the rating 
decision noted that Hickson element (3), medical nexus, was 
lacking.

The Veteran was informed of the RO's decision by letter dated 
August 13, 2001.
The August 2001 RO decision was not appealed and therefore is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2008).  

As explained above, the Veteran's claim for service 
connection for cirrhosis of the liver/liver transplant may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted (i.e. after August 2001) evidence bears directly 
and substantially upon the specific matters under 
consideration, namely whether there is evidence of an in-
service liver disease.

After reviewing the record, and for reasons expressed 
immediately below, the Board finds that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for cirrhosis of the liver/liver 
transplant has not been submitted.

The evidence added to the Veteran's claims folder since that 
time consists of VA and private outpatient treatment records 
and statements from the Veteran and his representative.  

The VA medical records and private records from R.P.N., M.D. 
and W.L.K., M.D., document ongoing medical treatment.  While 
these records mention the Veteran's 1996 liver transplant, 
they do not indicate whether the Veteran's cirrhosis of the 
liver/liver transplant was a result of an in-service disease 
or injury.  As such, these medical records are not new and 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

With respect to the Veteran's own statements and testimony to 
the effect that his cirrhosis of the liver/liver transplant 
was related to his military service, such evidence is 
cumulative and redundant of statements made prior to the 
February 1980 decision and accordingly is not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, lay 
persons without medical training are not competent to opine 
on medical matters such as nexus opinions.  See Espiritu, 
supra.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that laypersons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."  The 
August 2001 decision also stated that "The available 
scientific and medical evidence does not support the 
conclusion that the condition at issue is associated with 
herbicide exposure."

In support of the recently asserted theory that cirrhosis of 
the liver/liver transplant was caused or aggravated by his 
service-connected diabetes mellitus, the Veteran's 
representative has submitted an Internet article which 
reflects that diabetes mellitus can cause liver disease or 
dysfunction.  However, the article is vague and general in 
nature and thus do not raise a reasonable possibility of 
substantiating the claim.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  A 
medical treatise, textbook, or article must provide more than 
speculative, generic statements.  Rather, it must discuss 
medical relationships with a degree of certainty for the 
facts of a specific case.  See Wallin, supra.  Here, the 
article does not address the facts of the Veteran's specific 
case and merely appear to indicate that diabetes mellitus may 
increase the risk for liver disease.  As such, it is too 
speculative to constitute new and material evidence.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical evidence is 
speculative, general or inconclusive in nature cannot support 
a claim].  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for cirrhosis of the liver/liver transplant is not 
reopened.  The benefit sought on appeal remains denied.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus, type II

Relevant law and regulations

The law and regulations pertinent to service connection are 
detailed above and need not be repeated.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

With respect to Hickson and Wallin element (1), a January 
2008 VA diabetic retinal screening report specifically 
reflects that the Veteran does not have diabetic retinopathy 
in either eye.  See a VA treatment record dated January 2008.  
Further, the September 2005 VA C & P examination report 
reflects that "the [Veteran] does not evidence diabetic 
retinopathy at this time."  Additionally, a May 2006 private 
treatment record from R.P.N., M.D. notes that the Veteran 
denied eye pain, difficulty seeing, blurred vision and double 
vision.  See a May 2006 private treatment record by R.P.N., 
M.D.    

There is no competent medical evidence of record to the 
contrary.  The Veteran has been accorded ample opportunity to 
present medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the Veteran and his representative believe 
that the Veteran currently has diabetic retinopathy, to 
include as secondary to service-connected diabetes mellitus, 
type II, it is now well established that lay persons without 
medical training, such as the Veteran and his representative, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  
See Espiritu, supra.  The statements offered by the Veteran 
are not competent medical evidence and do not serve to 
establish the existence of a current disability.

In the absence of any currently diagnosed diabetic 
retinopathy, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim for diabetic retinopathy fails on direct and secondary 
bases.  

For the sake of completeness, the Board will discuss the 
remaining two elements of 38 C.F.R. § 3.304(f).  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].

With respect to Hickson element (2), in-service disease and 
injury, the Veteran's service medical records are negative 
for any indication of eye problems of any type, to include 
diabetic retinopathy.  

With respect to Wallin element (2), a service-connected 
disability, as noted above, the Veteran was granted service 
connection for diabetes mellitus, type II in the November 
2005 RO rating decision.  Accordingly, Wallin element (2) is 
satisfied.  

With respect to Hickson and Wallin element (3), medical 
nexus, there is no evidence of a competent medical 
relationship between the claimed diabetic retinopathy and the 
Veteran's service or his service-connected diabetes mellitus, 
type II.  In light of the lack of a current diagnosis, 
medical nexus would be a manifest impossibility.  

Accordingly, Hickson and Wallin element (3) has not been met, 
and the Veteran's claim fails on this basis also.

In short, the record on appeal is devoid of a diagnosis of 
diabetic retinopathy, and there are two medical opinions 
which state that diabetic retinopathy does not exist.  For 
the reasons and bases expressed above the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus, type II.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to an increased rating for diabetes mellitus, 
type II, is denied.

Entitlement to an increased rating for hypertension is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for cirrhosis of the 
liver/liver transplant is denied.

Entitlement to service connection for diabetic retinopathy, 
to include as secondary to service-connected diabetes 
mellitus, type II, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


